

116 HRES 268 IH: Expressing support for the designation of Cesar Chavez’s birthday, March 31, 2019, as National Border Control Day.
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 268IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Mr. Gosar submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the designation of Cesar Chavez’s birthday, March 31, 2019, as National
			 Border Control Day.
	
 Whereas Cesar Chavez was born on March 31, 1927, in Yuma, Arizona; Whereas, in 1962, Chavez founded the National Farm Workers Association, which later became the United Farm Workers, to improve the wages and working conditions for American farmworkers;
 Whereas Chavez’s union drew on the imagery of civil rights to use nonviolence and mass mobilization to improve the conditions of persecuted and impoverished American workers;
 Whereas Cesar Chavez believed that preventing illegal immigration was an essential prerequisite to improving the circumstances of American farmworkers;
 Whereas, in 1969, Chavez led a march to the Mexican border to protest illegal immigration, joined by Senator Walter Mondale and Martin Luther King’s successor as head of the Southern Christian Leadership Conference, Ralph Abernathy;
 Whereas Chavez noted that it is almost impossible to start some effective program to get these people their jobs back from the braceros once employers replace them;
 Whereas, in the 1970s, Chavez combined a campaign of identifying and reporting illegal workers with a campaign to boycott nonunionized farms in order to protect the labor of the unionized American worker;
 Whereas Chavez recognized that flooding the labor market with people from abroad undermines the unionized American worker;
 Whereas, in 1979, at the National Press Club, Chavez emphatically supported enforcement of immigration laws, stating that people are being hurt and being destroyed, and with the complicity and with the help, of the Federal Government; and
 Whereas President Clinton recognized Chavez’s work saying, We can be proud of his enormous accomplishments and in the dignity and comfort he brought to the lives of so many of our country’s least powerful and most dispossessed workers: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Border Control Day;
 (2)expresses strong support for Cesar Chavez’s fight to defend the interests of the American farmworkers, and for his recognition that nonviolent action could protect these workers against the business interests which would replace them with illegal foreign labor; and
 (3)encourages recognition and celebration of National Border Control Day with appropriate ceremonies and activities.
			